Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2018-001
Release Number: 2/23/2018
CC:PSI:B06:
POSTS-132120-17
UILC:

168.00-00

date:

February 06, 2018

to:

from:

subject:

Gloria Sullivan, Executive Officer
(Large Business & International)
Holly Porter, Associate Chief Counsel
(Passthroughs & Special Industries)

Clarification of Revenue Procedure 2017-47; Safe Harbor for Inadvertent
Normalization Violations
This Generic Legal Advice Memorandum (GLAM) responds to your request for
assistance. This GLAM may not be used or cited as precedent.
ISSUE
What is the scope of the phrase “in a manner that totally reverses the effect of the
Inconsistent Practice or Procedure” in section 3.01(3) of Revenue Procedure 2017-47,
2017-38 I.R.B. 233?
CONCLUSION
The phrase “in a manner that totally reverses the effect of the Inconsistent Practice or
Procedure” in Revenue Procedure 2017-47 requires only that the taxpayer change its
Inconsistent Practice or Procedure to a Consistent Practice or Procedure on a going
forward basis. It does not require reversal of the prior financial effects of the
Inconsistent Practice or Procedure, for example through retroactive ratemaking by the
Taxpayer’s Regulator.
LAW AND ANALYSIS
On September 18, 2017, the Internal Revenue Service (Service) published the Safe
Harbor for Inadvertent Normalization Violations, Revenue Procedure 2017-47. This

POSTS-132120-17

2

revenue procedure provides a safe harbor concerning inadvertent or unintentional uses
of a practice or procedure that is inconsistent with §§ 50(d)(2) and 168(i)(9) of the
Internal Revenue Code (Code), which require the use of the Normalization Rules.1
If a taxpayer complies with the procedural requirements of Revenue Procedure 201747, the Service will not assert that the taxpayer’s inadvertent or unintentional use of a
practice or procedure that is inconsistent with §§ 50(d)(2) and 168(i)(9) of the Code
constitutes a violation of the Normalization Rules.
To satisfy the safe harbor provided by Revenue Procedure 2017-47, a taxpayer that has
inadvertently or unintentionally failed to follow a practice or procedure that is consistent
with the Normalization Rules in one or more years must, upon recognizing its failure to
comply with the Normalization Rules, change its Inconsistent Practice or Procedure2 to
a Consistent Practice or Procedure3 at the Next Available Opportunity4 in a manner that
totally reverses the effect of the Inconsistent Practice or Procedure. The revenue
procedure also requires that the Taxpayer’s Regulator5 adopt or approve the change
and that the taxpayer retain contemporaneous documentation that clearly demonstrates
the effects of the Inconsistent Practice or Procedure and the change to a Consistent
Practice or Procedure adopted or approved by the Taxpayer’s Regulator.
We are issuing this GLAM in response to concerns expressed by interested taxpayers
that the phrase “in a manner that totally reverses the effect of the Inconsistent Practice
or Procedure” could be read to require retroactive ratemaking in order to take
advantage of the safe harbor. This GLAM clarifies that the change from the
Inconsistent Practice or Procedure to a Consistent Practice or Procedure need only
apply going forward and does not contemplate taking into account any differences
between the Inconsistent Practice or Procedure prior to the change and the Consistent
Practice or Procedure after the change such as through requiring retroactive ratemaking
by the Taxpayer’s regulator.
Please call Jennifer Bernardini at (202) 317-6853 if you have any further questions.

1

As defined in section 4.04 of Rev. Proc. 2017-47.
As defined in section 4.06 of Rev. Proc. 2017-47.
3
As defined in section 4.05 of Rev. Proc. 2017-47.
4
As defined in section 4.07 of Rev. Proc. 2017-47.
5
As defined in section 4.01 of Rev. Proc. 2017-47.
2

